   Case 1:19-mj-00551-RLM Document 1 Filed 06/17/19 Page 1 of 5 PageID #: 1




 AB:JRS


 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA
                                                         19-M-551
       - against -
                                                         COMPLAINT
 FRANCIS GURAHOO,
                                                         (18U.S.C. § 545)
                     Defendants.



 EASTERN DISTRICT OF NEW YORK,SS:

               GABRIEL HARPER, being duly sworn, deposes and states that he is a Special

Agent with the United States Fish and Wildlife Service("USFWS"), duly appointed

according to law and acting as such.

               On or about June 16, 2019, within the Eastern District of New York and

elsewhere, the defendant FRANCIS GURAHOO,together with others, did knowingly,

intentionally and unlawfully import and bring into the United States merchandise contrary to

law, to wit: approximately thirty-four(34)finches.

               (Title 18, United States Code, Section 545)

               The source of your deponent's information and the grounds for his beliefs are

as follows:^




              ' Because the purpose ofthis Complaint is to set forth only those facts
necessary to establish probable cause to airest, I have not described all the relevant facts and
circumstances of which I am aware.
   Case 1:19-mj-00551-RLM Document 1 Filed 06/17/19 Page 2 of 5 PageID #: 2




              1.     I have been employed as a Special Agent for the USFWS for

approximately three years. I base my knowledge supporting this affidavit upon my personal

involvement in this investigation as well as upon information provided to me by law

enforcement officials and other individuals.


                                       BACKGROUND


              2.     In recent years, United States Customs and Border Patrol("CBP")

officers working at John F. Kennedy International Airport("JFK")have intercepted

numerous individuals trying to bring finches, which are small seed-eating birds, into the

United States from Guyana by concealing the birds in various manners without declaring the

birds on the required importation forms. As set forth below, such conduct is in violation of

the law. It also subverts requirements that birds from foreign countries be quarantined to

prevent the possible spread disease.

              3.     My investigation has revealed that individuals keep finches to enter

them in singing contests in Brooklyn and Queens, New York. In such contests, often

conducted in public areas like parks, two finches sing and ajudge selects the bird determined

to have the best voice. Many who attend the singing contests wager on the birds. A finch

who wins these competitions becomes valuable and can sell for in excess of $5,000.

Although certain species of finch are available in the United States, species from Guyana are

believed to sing better and are therefore more highly sought after. An individual willing to

smuggle finches into the United States from Guyana can earn a large profit by selling these

birds in the New York area.
   Case 1:19-mj-00551-RLM Document 1 Filed 06/17/19 Page 3 of 5 PageID #: 3




                               RELEVANT REGULATIONS


               4.    Pursuant to Title 50, Code ofFederal Regulations, Section 14.61,

importers of wildlife are required to file a signed and completed Declaration for Importation

or Exportation ofFish or Wildlife(Form 3-177)to declare the importation of any wildlife.

In addition, pursuant to Title 50, Code ofFederal Regulations, Section 14.91, a permit is

required from the USFWS to import any wildlife.

               5.    Pursuant to Title 9, Code ofFederal Regulations, Section 93.106,

imported commercial birds must be quarantined for 30 days. This requirement exists to

prevent the spread of diseases carried by foreign birds, including Newcastle disease — a

contagious avian virus than can infect humans and domestic poultry — and bird flu.

                             THE DEFENDANT'S CONDUCT


               6.    On or about June 16, 2019,the defendant FRANCIS GURAHOO

arrived at JFK in Queens, New York aboard Caribbean Airlines flight BW 526 originating in

Georgetown, Guyana. The defendant's CBP declaration stated that he was entering the

United States without any wildlife.

             11.     The defendant was selected for a customs examination, which revealed

that he possessed approximately thirty-four(34)live finches concealed in his carry-on

luggage, with each bird hidden within a plastic hair-curler, as shown in the below

photographs:
Case 1:19-mj-00551-RLM Document 1 Filed 06/17/19 Page 4 of 5 PageID #: 4
   Case 1:19-mj-00551-RLM Document 1 Filed 06/17/19 Page 5 of 5 PageID #: 5




              8.      After being found with the finches, the defendant was advised of his

Miranda rights, which he waived. The defendant admitted that he had intended to smuggle

the birds into the country and to avoid quarantine by placing the birds inside of his carry-on

luggage. The defendant stated that he had planned to sell the finches for approximately

$3,000 each (totaling approximately $100,000). The defendant further stated that he knew

what he did was wrong but was motivated by potential financial gain.

              9.      Searches of USFWS databases revealed that the defendant did not


apply for or receive a permit authorizing the importation ofthe birds into the United States.

              WHEREFORE,your deponent respectfully requests that the defendant

FRANCIS GURAHOO be dealt with according to law.




                                                  United States Fish and Wildlife Service


 Sworn to me before this
 17th day of June, 2019



 rONORABLEi
CHIEF UNITEE
                       I                       JDGE
EASTERN DISl
